DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 26, 28, and 31 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 4,277,078) in view of Klopfenstein (US 4,903,857) and Wilcox (US D113888 S).

two opposing front wheel assemblies 31, 32 each mounted onto a frame 22, and
a handlebar 25 having a descending shaft 46 mounted onto the frame at a center joint 42, 49, 
wherein the frame comprises two opposing arms 49a, 49c [each attached to the center joint and each extending horizontally from the center joint toward the forward end of the apparatus] (fig. 4),
[wherein a forward end of each horizontal arm is attached to an ascending wheel frame member] (fig. 4, wherein the frame ascends upwards from a wheel 28, 29), [wherein a respective one of the front wheel assemblies is mounted onto a respective one of the ascending wheel frame members] (fig. 3), 
[wherein the forward end of the apparatus is open such that an area between the two opposing front wheel assemblies is free of obstruction] (col. 3, lines 4 – 9, however, such equipment is optional in that … wherein cargo hauling is not always required), but does not explicitly disclose 
wherein the horizontal arms extend forward such that a rearward end of the front wheel of each front wheel assembly is positioned forward of the descending shaft of the handlebar,
wherein the area free of obstruction encompasses a space that extends between the front wheel assemblies from the rearward end of each of the front wheels to a forward end of each of the front wheels, and wherein the area free of obstruction extends upwardly from the space 
wherein each horizontal arm extending between the center joint and one of the wheel frame members is positioned lower than an upper end of each of the front wheels.
Klopfenstein discloses a three wheeled vehicle 8 comprising a handlebar 270; horizontal arms 220 (fig. 2); a center joint 230; front wheels 290, 330; [wherein each horizontal arm extending between the center joint and one of the wheel frame members is positioned lower than an upper end of each front wheel] (fig. 2); but does not explicitly disclose wherein the horizontal arms extend forward such that a rearward end of the front wheel of each front wheel assembly is positioned forward of the descending shaft of the handlebar and wherein the area free of obstruction encompasses a space that extends between the front wheel assemblies from the rearward end of each of the front wheels to a forward end of each of the front wheels, and wherein the area free of obstruction extends upwardly from the space between the front wheel assemblies from the rearward end to the forward end of each of the front wheels,
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the horizontal arms positioned lower than an upper end of front wheels as taught by Klopfenstein with the apparatus of Root to allow for an improved center of gravity of the overall vehicle, thus improving overall turning.
	Wilcox discloses [a tricycle comprising a handlebar having a descending shaft; front wheel assemblies, wherein a rearward end of the front wheels are positioned forward of the descending shaft of the handlebar] (as best understood in fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the positioning of the wheels relative to the 
For claim 22, Root modified as above does not explicitly disclose the apparatus wherein the two opposing arms extend from the center joint to each respective wheel frame member at a 90 degree angle to each other. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the arms to be at a 90 degree angle, wherein such angle may provide for further optimal turning and maneuverability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Dailey, 149 USPQ 47. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 23, Root modified as above discloses the apparatus [wherein the two opposing arms extend from the center joint at an angle greater than 90 degrees to each other, wherein each arm is angled toward the forward end of the apparatus] (fig. 1 of Root).

For claim 25, Root modified as above discloses the apparatus [wherein the two opposing arms extend from the center joint at an angle greater than 90 degrees to each other] (fig. 1 of Root), but does not explicitly disclose wherein the arms define a substantially U-shaped compound angle.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the front-open frame to use the U-shape, wherein such shape allows for easier removal and attachment of cargo attachments, thus reducing overall operational time., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Dailey, 149 USPQ 47. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 26, Root modified as above discloses the apparatus [wherein each front wheel is positioned forward of each ascending wheel frame member] (fig. 1, wherein a portion of the front wheel is positioned forward of each ascending wheel frame member).
For claim 28, Root modified as above discloses the apparatus wherein the frame comprises third and fourth 49b, 49d [each attached to the center joint and extending horizontally from the center joint toward the forward end of the apparatus] (figs. 1 and 4), [wherein two of the four horizontal arms extend toward a left side of the apparatus, wherein two of the four horizontal arms extend toward a right side of the apparatus, wherein a forward end of each of the two horizontal arms that extend toward the left side is attached to a first one of the ascending 
For claim 31, Root modified as above discloses the apparatus further comprising a steering bearing 42 [that supports the handlebar and allows turning of the handlebar such that the shaft of the handlebar turns within the center joint] (fig. 6, col. 3, lines 53 – 55 and col. 5, lines 2 – 8).
For claim 32, Root modified as above discloses the apparatus further comprising a drag-link driver 56a, 56b fixedly attached to the descending shaft of the handlebar such that the drag-link driver turns when the handlebar is turned] (fig. 6, col. 4, lines 66 – 67 and col. 5, lines 1 – 2).
For claim 33, Root modified as above discloses the apparatus wherein the drag-link driver has two opposing ends, wherein the apparatus further comprises two shaped link rods 48a, 48b  [each having two opposing ends, wherein one end of each shaped link rod is attached to one respective opposing end of the drag-link driver] (fig. 6, col. 4, lines 22 – 25, via spherical connectors 57, 58), [wherein the opposing end of each shaped link rod is attached to one respective front wheel assembly] (fig. 1, col. 4, lines 9 – 11, via link members 47a, 47b), and [wherein each of the shaped link rods is shaped to substantially conform to a shape of 
For claim 34, Root modified as above discloses the apparatus wherein each front wheel assembly comprises a turning bearing (fig. 4, top portion of fork assemblies 31, 32) [mounted onto one respective wheel frame member] (fig. 4), wherein the turning bearing is attached to a wheel fork 31, 32, [wherein the wheel fork is attached at two ends of the wheel fork to opposing ends of an axle of the front wheel of the front wheel assembly] (fig. 3), [wherein one respective link rod is attached to the wheel fork of the front wheel assembly at a pivot link 47a, 47b] (fig. 1 and 5, col. 4, lines 7 – 21).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US 4,277,078) in view of Klopfenstein (US 4,903,857) and Wilcox (US D113888 S), and further in view of Serpa (US 9,394,027).
For claim 35, Root modified as above does not explicitly disclose the apparatus wherein each of the two opposing arms include a hinge configured to pivot the forward end of each arm and each front wheel assembly toward the rearward end of the apparatus when the apparatus is not in use.
Serpa discloses [a foldable tricycle comprising a frame 10, a left-side lateral extension 18 and a right-side lateral extension 19 are both secured to the frame by hinge structure s 35 that enable the lateral extensions to fold back towards a fixed rear drive wheel 29] (col. 6, lines 56 – 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hinges Serpa with the apparatus of Root .

Allowable Subject Matter
Claim 27, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose wherein a rearward end of the front wheels are positioned forward of each ascending wheel frame member, or a support bar is positioned forward of the descending shaft and has an arched shape between the two opposing front wheel assemblies.

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. 
Appellant argues the prior art fails to disclose the amended claim language “the area free of obstruction encompasses a space that extend between the front wheel assemblies from the rearward end of each of the front wheels to a forward end of each of the front wheels, and wherein the area free of obstruction extends upwardly from the space between the front wheel assemblies from the rearward end to the forward end of each of the front wheels”.
However, under the broadest reasonable interpretation, the area free of obstruction as claimed is not required to extend an entire length between the front wheel assemblies in a lateral direction or from a ground level in which the front wheels contact upwards while also being 
Appellant further argues “there is no teaching, suggestion, or motivation to modify Root with the other cited references in a way that would produce the presently claimed device having the combination of structural features presently cited.  More specifically, appellant argues the presently claimed tricycle is designed so that a user can maneuver the tricycle and approach an object so that the two front wheels are positioned on opposite sides of that object; the object may then be lifted so that it is supported by the tricycle.”  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, Appellants arguments appear directed towards the claimed subject matter of claim 29, which has been indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611